Title: To James Madison from Joseph Jones, 17 February 1788
From: Jones, Joseph
To: Madison, James


Dr. Sr.
Richmond 17th. Febry 1788.
Col. Heth came to Town and proceeded on his journey sooner than I expected and before I had an opportunity of seeing Mr. Harris. After calling upon him and geting the survey of the Canal I found little information could be collected from it and inserted on the map. I have therefore sent what Mr. Lambert had executed by Col. Henley who I understand means to go on Tomorow and has promised to deliver it safe to you. Some notes respecting the canal obtained from Mr. Harris’s information I send inclosed. They may be usefull if any thing beyond the labour of Mr. Lambert is intended.
We anxiously wait for the decision of the Masstts: convention—turn as it may the deliberations of the States yet to meet will be greatly affected by what shall be determined by that Body. Davis’s next paper will I expect contain another publication under the signature of Cassius agt. R H. L. You shall have it if printed. The plain dealer is suspected from the manuscript to come from essex R——ne. Pray do not fail to keep me informed from time to time of the proceedings of the States in the important business of the new government as they shall come to your knowledge. Yr. friend & Servt
Jos: Jones.
PS. I am well informed Col. Pendleton and Col. James Taylor will come from Caroline. H——y is preaching to the people in some of the Southern Counties.
